ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
GSC Construction, Inc.                      )      ASBCA Nos. 59644, 59956, 60069
                                            )                 60070,60112,60113
                                            )
Under Contract No. W912HN-10-D-0035         )

APPEARANCE FOR THE APPELLANT:                      James S. DelSordo, Esq.
                                                    Argus Legal, LLC
                                                    Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Brian P. Nutter, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Charleston

                               ORDER OF DISMISSAL

       These appeals have been settled. By email dated 17 June 2016, appellant moved
to dismiss these appeals with prejudice. Appellant's motion is granted.

      Wherefore, ASBCA Nos. 59644, 59956, 60069, 60070, 60112, and 60113 are
hereby dismissed with prejudice.




                                                \~~
       Dated: 21 June 2016



                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59644, 59956, 60069
60070, 60112, 60113, Appeals of GSC Construction, Inc., rendered in conformance with
the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals